IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-21-00319-CR
                                 No. 10-21-00321-CR
                                 No. 10-21-00322-CR

                     EX PARTE BRIAN EVAN HUTCHINS


                                Original Proceeding

                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2019-1342-C1
                           Trial Court No. 2019-509-C1
                           Trial Court No. 2019-593-C1


                          MEMORANDUM OPINION

      On February 5, 2020, Brian Hutchins filed what appeared to be original habeas

proceedings in this Court. On February 20, 2020, this Court dismissed the proceedings

for want of jurisdiction. Hutchins has again filed what appears to be original habeas

proceedings seeking to have this Court: 1) dismiss all charges; 2) expunge all charges; 3)

award financial compensation in the amount of $250,000,000; 4) award punitive damages;

and 4) suppress all evidence from the three trial court cause numbers. This Court,
however, has no jurisdiction over original writs of habeas corpus. See Tex. Gov’t Code

Ann. § 22.221 (West).

       Accordingly, we dismiss these proceedings for want of jurisdiction.




                                               STEVE SMITH
                                               Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Dismissed
Opinion delivered and filed December 8, 2021
Do not publish
[OT06]




Ex parte Hutchins                                                               Page 2